 CASE 0:20-cv-01302-WMW-DTS Document 31-4 Filed 06/08/20 Page 1 of 5
                                   EXHIBIT 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Jared Goyette, Craig Lassig, and the                    Court File No. 20-cv-01302-WMW-
Communications Workers of America,                      DTS
On behalfof themselves and other
similarly situated individuals,

             Plaintiffs,
      V.                                                DECLARATION OF JON
                                                                 SCHLEUSS
City of Minneapolis; Minneapolis
Chief of Police Medaria Arradondo in
his individual and official capacity;
Minneapolis Police Lieutenant Robert
Kroll, in his individual and official
capacity; Minnesota Department of
Public Safety Commissioner John
Harrington, in his individual and
official capacity, Minnesota State
Patrol Colonel Matthew Langer, in his
individual and off icial capacity; John
Does 1-2, in their individual and
official capacities ,

             Defendants.

JON SCHLEUSS declares and states as follows:

      1.     The   Communications         Workers   of America ("CWA")     1s an

             international labor umon representing over 700,000 workers in a

             broad range of industries, including print and broadcast news media,

            telecommunications, airline, manufacturing, education, public service,

            and healthcare, among others. CWA's central purpose is protecting
CASE 0:20-cv-01302-WMW-DTS Document 31-4 Filed 06/08/20 Page 2 of 5
                               EXHIBIT 4



        the rights of workers through collective bargaining and public

        advocacy. CWA's headquarters is in Washington, DC; its members

        work and live throughout the United States, including Minnesota.

        CWA is comprised of multiple sectors and districts representing

        members in different industries.

   2.   I am the President of the NewsGuild-CWA ["NewsGuild-CWA"], a

        sector of CWA, and thereby a Vice President of CWA.                The

        NewsGuild-CW A represents journalists, photojournalists and other

        media workers across America. Our members include many on the

        reporting staff of the Los Angeles Times, the Chicago Tribune, the

        Detroit Free Press, the Denver Post, Reuters, the Associated Press, the

        Washington Post, the New York Times, the St. Paul Pioneer Press,

        and the Minneapolis Star Tribune, among others. The NewsGuild-

        CWA has over 14,000 dues paying members in the United States

        (including freelance reporters, retirees and people working in social

        justice organizations) and represents more than 15,000 journalists in

        the United States.


  3.    The chart attached as Exhibit A to this Declaration lists U.S.

        newspapers, news magazines, news services and digital media where




                                  -2-
CASE 0:20-cv-01302-WMW-DTS Document 31-4 Filed 06/08/20 Page 3 of 5
                                EXHIBIT 4



        the NewsGuild-CWA has collective bargaining rights on behalf of

        reporters and other members of the news media.

   4.   Many of the individual reporters and photojournalists affected by

        police violence and intimidation against the news media at the

        Minneapolis    George    Floyd    protests   are   represented   by   our

        organization, including all of the Star Tribune journalists mentioned

        by name in the Complaint.

   5.   Because some of our affected members, and their news organizations,

        report on the Minneapolis Police and Minnesota State Patrol as part of

        their journalism, ethical considerations that guide news reporting

        make directly suing those organizations as individual plaintiffs

        complicated if not impossible. We are joining the lawsuit to advance

        the constitutional rights of those directly affected members affected

        by the police violence and unlawful arrest, and to protect the First

        Amendment rights of our other members, who have suffered a chilling

        effect because of the Minneapolis Police Department and Minnesota

        State Patrol's unconstitutional and violent conduct.

  6.    Article I, Section 2 of the NewsGuild-CWA Constitution provides:

        SECTION 2. The purpose of the Guild shall be to
        advance the ~conomic interests and to improve the
        working conditions of its members; to guarantee, as far
        as it is able, equal employment and advancement


                                    -3-
CASE 0:20-cv-01302-WMW-DTS Document 31-4 Filed 06/08/20 Page 4 of 5
                                EXHIBIT 4



        opportunity in the industry and constant honesty in news,
        editorials, advertising, and business practices; to raise the
        standards of journalism and ethics of the industry; to
        foster friendly cooperation with all other workers; and to
        promote industrial unionism in the jurisdiction of the
        Guild.

        And Article III of the CWA Constitution likewise
        provides:

        The objects of the Union shall be:
        (a) To unite the workers within its jurisdiction in a single cohesive
        labor union for the purpose of collective effort;

        (b) To improve the conditions of the workers with respect to wages,
        hours, working conditions and other conditions of employment;

        (c) To disseminate information among the workers respecting
        economic, social, political and other matters affecting their lives and
        welfare;

        (d) To advance the interests of the workers by advocating the
        enactment of laws beneficial to them and the defeat or repeal of laws
        detrimental to them;

        (e) To do all things which may be necessary or proper to secure for
        the workers the enjoyment of their natural rights.

  7.    These foundational provisions of the international labor union and its

        sector Constitutions undergird CWA's participation in this lawsuit.

        Essentially   they   provide   that   all   CWA    members,     including

        NewsGuild-CW A members, agree to work together, through the

        auspices of their union, to ensure that members work under safe and

        lawful conditions.




                                    -4-
  CASE 0:20-cv-01302-WMW-DTS Document 31-4 Filed 06/08/20 Page 5 of 5
                                      EXHIBIT 4




         I declare under penalty of perjury under the laws of United States of America

that the foregoing is true and correct to the best of my knowledge.



Dated:   {j   ~ 'I   e   2-0Zo




                                          -5-
